       Case 4:11-cr-00075-BMM Document 177 Filed 09/30/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                 CR-11-75-GF-BMM
               Plaintiff,
      vs.

HUGH CLARENCE RIDGLEY,                                  ORDER

               Defendant.



      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on September 30, 2020. (Doc. 176.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
        Case 4:11-cr-00075-BMM Document 177 Filed 09/30/20 Page 2 of 3



       Judge Johnston conducted a revocation hearing on September 29, 2020.

(Doc. 173.) The United States accused Ridgley of violating his conditions of

supervised release by using methamphetamine on two separate occasions. (Doc.

170 at 2.)

       At the revocation hearing, Ridgley admitted that he had violated the

conditions of his supervised release by using methamphetamine on two separate

occasions. (Doc. 173.) Judge Johnston found that the violations Ridgley admitted

proved to be serious and warranted revocation, and recommended that Ridgley

receive a custodial sentence of 2 months with 34 months of supervised release to

follow. Ridgley should serve the first 180 days of supervised release at a

residential re-entry center. Ridgley was advised of the 14 day objection period and

his right to allocute before the undersigned. He waived those rights. (Doc. 127.)

       The violations prove serious and warrant revocation of Ridgley’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

       Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 176) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Hugh Clarence Ridgley be

sentenced to 2 months with 34 months of supervised release to follow. Ridgley

should serve the first 180 days of supervised release at a residential re-entry center.
 Case 4:11-cr-00075-BMM Document 177 Filed 09/30/20 Page 3 of 3



DATED this 30th day of September, 2020.
